Citation Nr: 0740674	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.A.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1946 to July 1947.  He died in December 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In June 2007, a hearing was held before the undersigned 
Acting Veterans Law Judge, who is the acting Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

In her April 2004 notice of disagreement, the appellant made 
vague assertions to the effect that VA testing or treatment 
may have contributed to the veteran's death.  At her June 
2007 hearing, she asserted that the VA did not provide 
adequate treatment when the veteran went to a VA medical 
center some months before his diagnosis at a private 
hospital.  It is averred that proper treatment at that time 
could have saved his life.  The RO has not adjudicated a 
claim for death benefits under 38 U.S.C. § 1151.  That matter 
is referred to the RO for appropriate disposition.  

A July 2003 RO decision denied death and indemnity 
compensation (DIC) benefits under the provisions of 38 U.S.C. 
§ 1318 and also denied entitlement to accrued benefits.  A 
notice of disagreement with that decision is not of record, 
so those matters are not within the jurisdiction o the Board.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The appellant's countable income for 2003, 2004, and 2005 
exceeds the maximum annual income for improved death pension 
benefits for a surviving spouse without dependents.


CONCLUSION OF LAW

The appellant's annualized income is excessive for the 
receipt of improved pension benefits.  38 U.S.C.A. §§ 1503, 
1541 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.660 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ, in July 
2003.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  In this case, a fully 
compliant notice was issued in July 2006.  This provided 
ample opportunity for the appellant to provide evidence and 
otherwise participate in the adjudication of her claim.  

While an SSOC was not issued thereafter, the appellant has 
not taken issue with the RO calculation of her income.  She 
provided the income information used in this decision and 
does not dispute its accuracy.  Rather, she contends that her 
income is not enough for her to live on.  She is claiming 
more payment than law allows.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  

Death Pension

Improved pension is a monthly benefit payable by the VA to a 
surviving spouse and children of the veteran.  Specifically, 
the law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23 (2007).

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 
38 C.F.R. §§ 3.3, 3.24 (2007).  In determining annual income, 
all payments of any kind or from any source (including 
salary, retirement or annuity payments, or similar income, 
which has been waived) shall be included except for listed 
exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 
3.271(a).  Social Security benefits are not specifically 
excluded under 38 C.F.R. § 3.272.  Such income is therefore 
included as countable income.  Medical expenses in excess of 
five percent of the maximum income rate allowable, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period, to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).  

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. 
§ 3.21.  The maximum allowable rate for a surviving spouse 
with no dependent children was $6,597 for 2003, $6,634 for 
2004, and $6,814 for 2005.  

The appellant's claim was received in February 2003.  She 
reported a monthly Social Security check of $712.70, with a 
Medicare deduction of $58.70, for a total monthly benefit of 
$654.00.  Other income included annual income of $3,150 from 
her job and an annual retirement pay of $3,815.88.  She 
received $25,000 in life insurance.  She listed her monthly 
expenses as approximately $125 per month for medicine and 
$174.60 per month for supplemental health insurance.  The 
veteran's final expenses included funeral expenses of 
$4,955.50 and cemetery expenses of $510.  

Accepting the appellant's report, for the purposes of this 
discussion, her annual income is Social Security ($654 x 12) 
$7,848, plus annual employment income of $3,150, plus 
retirement pay of $3,815; for a total of $14,813.  Her 
reported medical expenses of $300 a month ($125 + $174.60) 
would total to $3,600.  Medical expenses in excess of 5 
percent of income (5 percent of $14,813 = $740) would be 
$2,860.  Subtracting that amount from income would result in 
a total countable income of $11,953.  This amount clearly 
exceeds the maximums permitted by law.  The Board notes that 
the life insurance received by the appellant exceeded the 
veteran's final expenses and would further increase her 
countable income for 2003.  

While the appellant may feel that she should receive more 
money, VA only has authority to make payments as allowed by 
law.  In this case, because the appellant's income exceeds 
the amounts set by law, VA can not pay her a pension, and her 
claim must be denied.  


ORDER

Entitlement to death pension benefits is denied.  



REMAND

The death certificate shows that the veteran died in December 
2002, at age 75.  The cause of death was listed as 
Glioblastoma.  No other causes or contributing causes were 
listed.  There was no autopsy.  

Private medical records show that imaging studies in August 
2002 revealed a large mass in the right parietal occipital 
lobe, most likely a glioblastoma multiforme.  A right 
occipital craniotomy with debulking of the tumor was 
performed.  The tumor was biopsied and the diagnosis was a 
high grade astrocytoma and probably a glioblastoma.  When the 
veteran was released from the hospital, in early September 
2002, diagnoses were glioblastoma multiforme and status post 
craniotomy.  In a letter dated in late September 2002, the 
private surgeon wrote that the veteran had completed 3 weeks 
of radiation therapy.  The incision looked real good and he 
was doing fine.  The surgeon discussed the history of 
glioblastoma with the veteran and his wife.  No further 
follow-up appointments were scheduled.  

At the time of the veteran's death, his service-connected 
disabilities were a post operative lumbar spine with sciatic 
neuropathy, rated as 60 percent disabling from March 1990, 
and a post operative scar, right iliac crest, rated as 10 
percent disabling from December 1952.  The combined schedular 
rating was 60 percent.  The veteran had been determined to be 
unemployable due to service-connected disability, from June 
2001.  

In the context of a claim for DIC benefits, 38 U.S.C.A. 
§ 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In this case, letters were sent to the appellant in February 
2003 and July 2006, attempting to notify her in accordance 
with statutory and regulatory requirements, including 
38 U.S.C.A. § 5103(a).  However, neither letter included a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his death.  Such a statement 
may well have been significant in this case, as neither 
written statements nor hearing testimony appear to attempt to 
link the service-connected disabilities to the veteran's 
death.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the appellant of the information 
and evidence necessary to substantiate her 
claim for service connection for the cause 
of the veteran's death, to include:  

a.  a statement of the conditions, if any, 
for which a veteran was service connected at 
the time of his death; 

b.  an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and 

c.  an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

2.  After allowing time to respond, 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, she and her representative should 
be furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last 
statement of the case.  The appellant and 
her representative should be afforded the 
applicable time period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


